     Case 2:21-cv-03922-FMO-MAR Document 1-2 Filed 05/10/21 Page 1 of 2 Page ID #:96




 1    DAVID ZARMI
      California Bar No. 245636
 2    8950 W Olympic Blvd., Ste. 533
      Beverly Hills, CA 90211
 3    310-841-6455
      davidzarmi@gmail.com
 4
      Attorney for Defendants
 5

 6                                   UNITED STATES DISTRICT COURT
 7                                 CENTRAL DISTRICT OF CALIFORNIA
 8                                             WESTERN DIVISION
 9

10    CARNEL ROGERS, by and through his Successor
      in Interest, Carmela Rogers; and CARMELA    ) Case No. 2:21-cv-3922
11    ROGERS, an individual,                      )
12                   Plaintiffs,                           DEFENDANTS’ CORPORATE
                                                         ) DISCLOSURE STATEMENT
13           vs.
                                                         )
14
                                             )
15    LAWNDALE HEALTHCARE & WELLNESS
      CENTRE, LLC dba LAWNDALE               )
16    HEALTHCARE & WELLNESS CENTRE;
      BRIUS, LLC; ENSEMBLE HEALTHCARE,
      LLC; GRANITE HILLS HEALTHCARE &        )
17
      WELLNESS CENTRE, LLC; PACIFIC
18    REHABILITATION & WELLNESS CENTRE,
      LP; PACIFIC WELLNESS GP, LLC; and DOES
19    1-50,

20
                     Defendants.

21
             Pursuant to Fed. R. Civ. P. 7.1, the undersigned, counsel of record for Defendants, certifies the
22

23
      following:

24     Entity                                           Owners hip
       Lawnda le Hea lth & Wellnes s Center, LLC        Rechnitz Lawnda le GP – 100%
25
       Rechnitz Lawnda le GP                            No parent com pany and no publicly held
26                                                      corporation holds 10% or m ore of s tock.
       Brius , LLC                                      No parent com pany and no publicly held
27
                                                        corporation holds 10% or m ore of s tock.
28



                                                             1

                                       CORPORATE DISCLOSURE STATEMENT
     Case 2:21-cv-03922-FMO-MAR Document 1-2 Filed 05/10/21 Page 2 of 2 Page ID #:97




       Ens em ble Healthcare, LLC                       No parent com pany and no publicly held
 1
                                                        corporation holds 10% or m ore of s tock.
 2     Granite Hills Healthcare & Wellnes s             Brius , LLC – 97.5%
       Centre, LLC
 3
       Pacific Rehabilitation & Wellnes s Centre,       No parent com pany and no publicly held
 4     LP                                               corporation holds 10% or m ore of s tock.
       Pacific Wellnes s GP, LLC                        No parent com pany and no publicly held
 5
                                                        corporation holds 10% or m ore of s tock.
 6

 7           I declare under penalty of perjury under the laws of the United States that the foregoing is true
 8
      and correct, and that this Declaration was executed on May 10, 2021, at Los Angeles County, California.
 9

10

11

12                                                 /s/ David Zarmi_________
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                          2

                                       CORPORATE DISCLOSURE STATEMENT
